Exhibit 10.1

ASSET MANAGEMENT AGREEMENT

This Asset Management Agreement (the “Agreement”) is made as of October 25, 2007
(“Effective Date”) between W2007 Grace I, LLC, a Tennessee limited liability
company (“Owner”), with its principal place of business at 100 Crescent Court,
Suite 1000, Dallas, Texas 75201 and Archon Group, L.P., a Delaware limited
partnership (“Manager”), with its principal place of business at 6011 Connection
Drive, Irving, Texas 75039.

WITNESSETH:

WHEREAS, Owner is the direct or indirect owner of partnership and limited
liability company interests (the “Interests”) in various partnerships and
limited liability companies that own, directly or indirectly, certain parcels of
land, together with the appurtenant improvements, fixtures and commercial
buildings being more particularly described on Attachment 1 to this Agreement
(collectively, the “Assets”);

WHEREAS, Owner desires to retain Manager as an independent contractor to provide
certain advisory and consultation services with respect to the management and
disposition of the Interests and/or Assets; and

WHEREAS, Manager has agreed to provide such services upon and subject to the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner and Manager agree as
follows:

ARTICLE 1

APPOINTMENT OF MANAGER

1.1 Appointment.

Owner hereby retains Manager as an independent contractor for the purpose of
performing the services described in this Agreement and Manager hereby agrees to
perform such services on the terms and conditions set forth herein. Subject to
such terms and conditions, Manager shall, in accordance with this Agreement,
seek to ensure that the Assets are properly managed and operated and to devise
and implement business and disposition plans for the purpose of enabling Owner
to maximize the net present value of the Interests while minimizing the risks
associated therewith. The parties acknowledge that (i) Owner’s subsidiaries will
retain title, ownership and exclusive control of the Assets and that Manager
will not acquire title to, any security interest in, or any rights of any kind
in or to the Assets (or any income, receipts or revenues therefrom) and
(ii) Owner, and not its subsidiaries, is entitled to receive the benefit of, and
enforce, Manager’s services hereunder and shall be solely responsible for paying
Manager’s



--------------------------------------------------------------------------------

fees and expenses hereunder. Manager agrees to use its best efforts in
performing its duties hereunder in order to assist Owner in liquidating,
collecting payments and otherwise managing the Assets in accordance with this
Agreement. The retention of Manager by Owner hereunder shall in no event
constitute an agency, and in no event shall Manager be deemed an agent of Owner
for any purpose. Under no circumstances shall Manager represent or hold itself
out to any third party as an agent of Owner.

ARTICLE 2

TERM OF AGREEMENT

2.1 Term.

This Agreement shall continue in force until December 31, 2017, unless earlier
terminated in accordance with Article 15; provided, however, that the provisions
of Article 13 hereof shall remain in full force and effect.

ARTICLE 3

ASSET SUBJECT TO AGREEMENT

3.1 Assets.

The Assets are identified on Attachment 1. Attachment 1 shall be amended from
time to time to add additional Assets.

ARTICLE 4

MANAGER’S DUTIES

4.1 General Scope of Duties and Responsibilities.

Manager’s duties under this Agreement generally are to provide, subject to the
limitations imposed on it by the terms hereof, customary supervisory and
strategic asset management services for the Interests and the Assets, to prepare
initial and updated Business Plans (as described in Section 4.4.1. and
Section 4.4.2.) for such Assets, and, to advise Owner on the optimal manner in
which to manage and dispose of the Interests and Assets in accordance with the
Business Plans and the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

4.2 Asset Management.

Manager shall oversee the applicable property manager in an effort to ensure
that each Asset is managed so as to maximize its value and in the best interests
of the subsidiary owning such Asset and for the indirect benefit of Owner (as
determined by Manager in the exercise of its reasonable judgment). These duties
shall include but not be limited to:

(a) overseeing the deposit of all revenues from the Assets to the applicable
lockbox accounts under any financing arrangement and Operating Accounts in
accordance with the applicable provisions of any financing arrangement;

(b) maintaining accurate records reflecting the status of taxes, assessments and
other similar items that are or may become liens on each Asset, and the status
of insurance premiums, real estate taxes and ground rents, if any, payable in
respect thereof;

(c) without duplication to any escrow or similar account maintained pursuant to
any loan document, establishing and maintaining escrow accounts (or requiring
the applicable property manager to establish or maintain escrow accounts) in
order to ensure the timely payment of the items described in subsection 4.2
(b) hereof; and

(d) causing to be maintained on each Asset (i) a standard hazard insurance
policy providing fire and extended coverage insurance in an amount equal to the
full insurable value of the Asset relating thereto, (ii) comprehensive general
liability insurance including bodily injury, death and property damage liability
in usual and customary amounts and (iii) to the extent required and available
under the Flood Disaster Protection Act of 1973, as amended, flood insurance,
with each such insurance policy naming Owner as a loss payee. Insurance coverage
for the Assets shall be placed with such carriers and in such amounts as
directed by Owner and/or Goldman Sachs’ Risk Management department;
administration of claims will be performed by Manager.

4.3 Standard of Performance.

Manager shall at all times act in good faith and in the best interests of Owner
with respect to the performance of its duties hereunder, and shall carry out its
obligations hereunder in accordance with normal and prudent practices in the
real estate asset management industry. It is acknowledged, understood and
agreed, that recommendations to be made by Manager in connection with the
performance of its services under this Agreement, including without limitation,
those relating to whether and how to advance monies, sell, assert claims against
third parties, liquidate or otherwise dispose of assets, involve highly
subjective judgments and may result in unanticipated consequences. Manager
assumes no responsibility under this Agreement other than to render the services
called for hereunder in good faith and shall not be responsible to Owner, or
others, for any action of Owner in following or declining to follow any advice
or recommendation of Manager. Manager and its affiliates, directors, officers,
shareholders, partners and employees shall not in any event be liable hereunder,
except by reason of gross negligence or except for acts constituting bad faith,
willful misfeasance, recklessness or a material breach of the representations or
warranties made by Manager herein.

 

3



--------------------------------------------------------------------------------

4.4 Business Plans.

Manager shall submit the following plans covering the Assets to Owner on the
schedule set forth below.

4.4.1 Initial Business Plans.

Unless otherwise agreed, within ninety (90) days after the Effective Date,
Manager shall submit to Owner a “Business Plan” for each of the Assets in a
format to be agreed between the parties. Each Business Plan shall include, among
other things, the individual asset operating budget and goals for the period
ending December 31 of the year of acquisition. Each Business Plan shall consider
the interests of the subsidiary owning the applicable Asset.

4.4.2 Annual Updates to Business Plan.

Unless otherwise agreed, on or before January 31 of each year, Manager shall
provide Owner with updated Business Plans for the current calendar year with
respect to the Assets remaining subject to this Agreement in a format to be
agreed between the parties.

4.5 Approval of Business Plan.

4.5.1 Approval Time.

A Business Plan for an Asset shall be deemed to be approved unless the
subsidiary owning such Assert or Owner notifies Manager within twenty-three
(23) days of receipt of such Business Plan that it rejects such Business Plan in
whole or in part and provides to Manager a statement of the reasons for the
rejection, unless such subsidiary or Owner requests up to an additional seven
(7) days to review such Business Plan. Unless such subsidiary or Owner provides
Manager with such notice of rejection of a Business Plan in whole or in part
within twenty-three (23) days of receipt, or in the case of a request for
additional time, within thirty (30) days, such Business Plan shall be deemed
approved.

4.5.2 Conference and Resubmission.

If a subsidiary or Owner rejects a Business Plan under Section 4.5.1 above, such
subsidiary or Owner, as applicable, will promptly confer with Manager regarding
the reasons for its rejection of such Business Plan. Manager shall thereafter
resubmit a new Business Plan as expeditiously as possible and in any event
within fifteen (15) days of such conference between such subsidiary or Owner and
Manager, and such subsidiary or Owner will cooperate with Manager to achieve
agreement on such resubmitted Business Plan as expeditiously as practical.

4.6 Implementation of Business Plans.

Following approval of a Business Plan, Manager shall have full delegated
authority, subject to Subsections 4.7.2 and 4.7.4 hereof, to implement such
Business Plan in accordance with its terms and Manager shall use its best
efforts to implement the provisions thereof. Prior to approval of a Business
Plan with respect to an Asset, Manager shall have authority to manage such Asset
in the ordinary course of business consistent with the standards set forth in
Section 4.3 hereof.

 

4



--------------------------------------------------------------------------------

4.7 Dispositions.

4.7.1 Sales.

Manager’s goal shall be to assist Owner in negotiating a sale satisfactory to
Owner in accordance with an approved Business Plan, and to assist Owner in
effecting a closing of the transaction between Owner and such purchaser.

4.7.2 Owner Approval of Dispositions.

Before advising any third party that Owner has approved any disposition, Manager
shall provide Owner with a proposal for such disposition, providing such
information as Owner shall request, and Manager must have received Owner’s
written approval of such disposition. Owner shall use reasonable efforts to
respond within ten days to a disposition proposal from Manager.

4.7.3 Due Diligence Services.

Manager shall assist Owner in reviewing files, conducting physical inspections
of the Assets, reviewing and assessing any liens on or other encumbrances to the
title of the Assets, and securing environmental reports, and shall make
recommendations to Owner regarding potential claims or price adjustments for a
defective Asset, or otherwise making demands upon the seller to cure any defect
with respect to any Asset (or the title thereto) pursuant to the purchase and
sale agreement for the Assets.

4.7.4 Limitation on Authority.

Notwithstanding anything to the contrary herein, Manager shall have no
authority, without the prior written consent of Owner, to: (i) sell or in any
way hypothecate any Interest or Asset; (ii) sign any document in the name or on
behalf of Owner, except pursuant to a duly authorized and executed power of
attorney; or (iii) act on behalf of, or hold itself out as having authority to
act on behalf of, Owner in any manner which is beyond the scope of the terms of
this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

BOOKS, RECORDS, ACCOUNTS, REPORTS

AND PERSONNEL

5.1 Books and Records.

5.1.1 General.

At all times during the term of this Agreement, Manager shall maintain at its
principal place of business, or at such other location as it may reasonably
designate, a complete and accurate set of files, books and records of all
business activities and operations conducted by Manager in connection with
Manager’s performance under this Agreement, as well as evidence of compliance
with any applicable federal, state and local laws, rules and regulations.
Manager shall make its files, books and records available to Owner, as Owner may
require from time to time.

5.1.2 Generally Accepted Accounting Principles.

Manager shall maintain and prepare all accounts required under this Agreement in
accordance with generally accepted accounting principles (GAAP) consistently
applied.

5.1.3 Records Pertaining to Particular Assets.

Manager’s records and accounts shall reflect with respect to each Asset subject
to this Agreement all items of income and expense allocable to the management,
servicing, and disposition of such Asset, as well as information regarding the
status of each such Asset, including appraisal, marketing, environmental,
engineering and other information.

5.1.4 Retention of Records.

Unless returned to Owner, or otherwise disposed of at the direction of Owner or
in accordance with Manager’s record retention program, for a period of not less
than twelve (12) months after the date of termination or expiration of this
Agreement, Manager shall continue to maintain appropriate files and records
pertaining to the Assets and Manager’s performance under this Agreement.

5.1.5 Owner’s Right to Examine Books and Records.

At all times during the term of this Agreement and at all times during the
twelve (12) month period following the expiration or termination of this
Agreement, Owner and its duly authorized agents, representatives or employees
may, at such reasonable times as Owner may determine, inspect, audit, and copy
any of Manager’s records, files, reports and related materials pertaining to the
Assets and to Manager’s performance under this Agreement.

 

6



--------------------------------------------------------------------------------

5.2 Financial and Operating Reports.

Manager shall timely prepare and submit to Owner the reports described in this
Section 5.2.

5.2.1 Monthly Operating Reports.

By the thirtieth (30th) day of each month, Manager shall prepare and deliver to
Owner on an Asset specific and consolidated basis a monthly unaudited financial
and operating report detailing the operations of the Assets and providing the
information set forth in Attachment 2. At Owner’s request, such information
shall also be provided to Owner in an electronic format agreed to by Owner and
Manager.

5.2.2 Monthly Operating Account Statements.

If requested by Owner, upon Manager’s receipt of the monthly bank statement(s)
for the Operating Accounts and all other bank accounts, Manager shall promptly
provide Owner a copy of each such monthly bank statement.

5.2.3 Audit and Tax Preparation.

Manager shall provide a national accounting firm selected by Owner with all
information required to ensure completion and issuance of Owner’s and its
subsidiaries’ (to the extent such subsidiary requires an audit) annual audited
financial statements and tax returns (including Schedule K-1s) within sixty days
after the end of its fiscal year.

5.3 Personnel.

Manager shall engage the services of such personnel as shall be necessary to
perform its duties and obligations hereunder, including executive personnel that
have experience and expertise in managing and disposing of properties similar to
the Assets.

ARTICLE 6

THIRD PARTY CONTRACTS

6.1 Third-Party Agreements.

Manager shall advise Owner as to the necessity or desirability of entering into
agreements, at Owner’s expense with third parties (“Third-Party Contracts”) to
perform the duties specified in this Section 6.1, and other duties Manager
reasonably deems necessary, with respect to the Assets under this Agreement. All
Third-Party Contracts will be subject to the requirements of Section 16.2
hereof. Manager shall describe in the Business Plan the budget it has
established for third-party contracting of each of the following services, and
any such other services, for each Asset or group of Assets.

 

  (a) Property management, maintenance and leasing;

 

7



--------------------------------------------------------------------------------

  (b) General construction and construction subcontracting services;

 

  (c) Architectural/engineering/construction and environmental consulting
services;

 

  (d) Property tax appeal or consulting services;

 

  (e) Title work;

 

  (f) Financial investigation services;

 

  (g) Commission brokerage services for sales and leasing;

 

  (h) Marketing, signage, advertising and printing services;

 

  (i) Surveying services;

 

  (j) Legal/accounting and tax services;

 

  (k) Data management services; and

 

  (l) Property-level insurance as required, excluding for purposes of this
Section 6.1 any insurance to be maintained pursuant to Sections 14.1 and 14.2
hereof.

6.2 Reimbursement of Third Party Costs.

Upon receipt from third parties of such original invoices and/or other
documentation as may be necessary to confirm services rendered and amounts due,
Manager shall pay from the Operating Account(s) (as provided in Section 8.1.1)
all amounts due and payable for the costs of the Third-Party Contract(s)
chargeable to the performance of the services relating to the Assets.

ARTICLE 7

LEGAL REPRESENTATION

7.1 Legal Counsel.

Manager shall be authorized on Owner’s behalf, and at Owner’s expense,
consistent with an approved Business Plan or as necessary for the benefit of the
Assets, to retain counsel to provide all legal services required under this
Agreement pertaining to the Assets, provided, however, that Owner shall have the
right to review and approve all selections of counsel and all invoices for legal
fees and disbursements. Counsel selected by Manager for this purpose shall be
deemed to represent Owner and Manager jointly with regard to the Assets.

 

8



--------------------------------------------------------------------------------

7.2 Notices of Claims.

Manager shall notify Owner in writing of any and all significant litigation and
claims made or threatened against any Asset, Owner, or Manager.

ARTICLE 8

BANK ACCOUNTS; DEPOSITS IN OPERATING

ACCOUNTS; DEPOSITS IN OTHER ACCOUNTS

8.1 Bank Accounts.

8.1.1 Operating Account.

On the Effective Date, Manager shall establish and maintain an interest-bearing
account (the “Operating Account”) in Sun Trust Bank, Inc. (or in such other
insured financial institution designated by Manager that is acceptable to Owner)
into which Manager shall, to the extent permitted under any financing
arrangement, cause to be deposited all amounts received by Owner of any kind,
type or nature which emanate from or relate in any way to the Assets and from
which Manager shall pay all expenses associated with the Assets. For the
avoidance of doubt, Manager shall (i) not permit the funds of any subsidiary to
be commingled with the funds of either any other subsidiary or the Owner and
(ii) cause the expenses of each subsidiary to be paid solely from the assets and
revenues of that subsidiary and not from the assets or revenues of Owner or any
other subsidiary.

8.1.2 Deposits by Manager to the Operating Account.

Manager shall use its best efforts to deposit in any lockbox account under any
financing arrangement by the close of business on the day of receipt all amounts
to be deposited therein pursuant to Section 8.1.1 hereof. Pending delivery of
such funds to such account, Manager shall act as a fiduciary with respect to all
such funds.

ARTICLE 9

MANAGER’S COMPENSATION

9.1 Asset Management Fee.

(a) Manager shall be entitled to an asset management fee (the “Asset Management
Fee”) equal to the reimbursement (the “Expense Reimbursement”) for all actual,
reasonable and customary out-of-pocket costs and expenses incurred by Manager or
charged to Manager by its affiliates (“Management Expenses”) that are
(i) directly attributable or reasonably allocable to the performance of this
engagement, including without limitation, legal and accounting fees, insurance
premiums, advertising expenses, travel, lodging, long distance telephone,
postage, delivery, copying, telecopy, secretarial overtime and similar charges
or (ii) Personnel and Overhead Costs that are directly attributable or
reasonably allocable to the

 

9



--------------------------------------------------------------------------------

performance of Manager’s obligations hereunder. “Personnel and Overhead Costs”
shall mean the sum of (a) the actual payroll costs (including reasonable and
customary salaries and bonuses, as well as payroll taxes and benefits) paid to
personnel of Manager or its affiliates (including full-time, part-time, or
“contract” employees) and (b) all actual general overhead expenses of Manager
(including, without limitation, office space, supplies, utilities and other
similar items that cannot be directly allocable to the Asset).

(b) In the event that the amount of any Asset Management Fee that has accrued is
not payable by reason of insufficient Owner funds, such unpaid fee shall be
deferred and shall be paid at such time that Owner has sufficient funds to pay
all or any part of such deferred fees, and no distributions shall be made by
Owner to its members (other than for the payment of income taxes) until all such
deferred fees have been paid in full; provided, however, that the foregoing
shall not act to prohibit Manager from terminating this Agreement pursuant to
the terms hereof.

(c) In the event that Manager shall be entitled to receive a disposition fee
with respect to any portion of the Assets, the Value of the remaining portion of
the Assets shall be the Value of the Assets (as adjusted pursuant to
Section 9.1(a) above) multiplied by the fraction obtained when the following
quotient is subtracted from one: (i) the Consideration (as defined below)
received to date with respect to the Assets, divided by (ii) the Value of the
Assets immediately prior to sale (as adjusted pursuant to Section 9.1(a)).
“Consideration” shall mean (x) with respect to the sale of the Assets, the gross
purchase price (i.e., before deduction, for example, but without limitation, of
brokerage charges, property or transfer taxes, security deposits, and other
similar charges), less the amount of any purchase money mortgage loan granted by
Owner, and (y) with respect to any purchase money mortgage loan granted by
Owner, all payments of principal and interest if and when collected by Owner.

9.1.1 Payment Terms. The Asset Management Fee shall be payable in advance based
on an estimated amount of Management Expenses and shall be reconciled no less
than quarterly based on the actual Management Expenses of Manager.

9.2 Disposition Fee.

Manager shall be entitled to receive a disposition fee (the “Disposition Fee”)
in an amount equal to (a) one half of one percent (0.50%) of Consideration
received by Owner, its subsidiaries or their predecessors in connection with
sales to a third party if such Consideration is $5,000,000 or more, less
brokerage charges, property or transfer taxes and similar transaction charges or
(b) three quarters of one percent (0.75%) of Consideration received by Owner,
its subsidiaries or their predecessors in connection with the sale of an Asset
to a third party if such Consideration is less than $5,000,000, less brokerage
charges, property or transfer taxes and similar charges.

9.3 Incentive Fee.

As additional compensation, Manager shall also receive an incentive fee (the
“Incentive Fee”). The Incentive Fees shall accrue (i) as of December 31 of the
year in which all the members of Owner have received a return of all their
original capital contributions to Owner,

 

10



--------------------------------------------------------------------------------

plus an amount that would yield them an Internal Rate of Return (as defined
below) of fifteen percent (15%) (the “Initial Incentive Accrual Date”), (ii) as
of the last day of each calendar quarter commencing after the Initial Incentive
Accrual Date and (iii) as of the liquidation of Owner or upon the earlier
termination of this Agreement (the Initial Incentive Accrual Date and each such
subsequent date being referred to as an “Incentive Accrual Date”). All Incentive
Fees accruing on an Incentive Accrual Date shall be paid within five (5) days
after the approval by Owner of a calculation submitted by Manager of the amount
of Incentive Fees payable. The amount of the Incentive Fee shall reflect the
following allocations of Cumulative Profits (as defined below) from the closing
date of the acquisition of the Assets to the date of determination: (i) first,
one hundred percent (100%) shall be allocated to the members of Owner until such
members have been allocated an amount that would yield them an Internal Rate of
Return (as defined below) of fifteen percent (15%); (ii) second, eighty percent
(80%) to the members of Owner and twenty percent (20%) to Manager until such
members have been allocated an amount that would yield them an Internal Rate of
Return of twenty percent (20%), (iii) third, seventy-five percent (75%) to the
members of Owner and twenty-five percent (25%) to Manager until such members
have been allocated an amount that would yield them an Internal Rate of Return
of twenty-five percent (25%), and (iv) then any remaining Cumulative Profits
shall be allocated seventy percent (70%) to the members of Owner and thirty
percent (30%) to Manager as an Incentive Fee. In the event that subsequent to
any Incentive Fee payment the members of Owner are required to return to Owner
all or part of any prior distribution(s) of Cumulative Profits, the amount of
the Incentive Fee shall be recalculated on the basis of Cumulative Profits after
the return of such prior distribution(s), and the amount of the Incentive Fee
paid to Manager that exceeds such recalculated Incentive Fee shall be returned
to Owner by Manager (the “Reimbursement Payment”). Manager shall make the
Reimbursement Payment within 30 days after receipt of a written demand from
Owner. If Manager fails to make the Reimbursement Payment within the 30 day time
frame, the unpaid amount shall bear interest from the date on which Manager
received the demand for payment until the date paid at a rate equal to 15% per
annum.

The term “Cumulative Profits” shall mean, with respect to a particular period,
Owner’s net cash flow during such period available from all sources, including,
without limitation, operating income and dispositions after payment in full of
all loans, indebtedness and liabilities (including any fee due hereunder) and
any and all capital contributions to Owner. The term “Internal Rate of Return”
shall mean an internal rate of return of the applicable percentage per annum on
the sum of the capital contributions of the members of Owner and the advances of
principal under member loans made by any of the members in Owner (the “Members’
Cash Investments”) commencing on the date of payment of the Members’ Cash
Investments and compounded annually to the extent not paid on a current basis,
taking into account the timing and amounts of all previous payments by Owner to
any of their members, whether as distributions of liquidation proceeds, payments
of principal and interest with respect to member loans, or otherwise. For
purposes of computing such internal rate of return, any capital contribution or
advance of principal made by any member, any distribution of funds received by
any member and any payment of interest or principal received under member loans
at any time during a month shall be deemed to be made or received on the first
day of such month.

 

11



--------------------------------------------------------------------------------

9.4 Securitization Expenses. Should Owner elect to securitize one or more
Assets, Manager shall prepare a budget estimating all costs directly
attributable to the securitization, exclusive of any costs associated with using
resources already contained within Manager to the extent such costs are
otherwise customary portfolio management expenses and not primarily for
extraordinary services arising from the securitization. Once this budget is
submitted and approved by Owner, Owner shall fund a working capital reserve
specifically established to pay for such estimated and, upon their
determination, the actual securitization costs.

ARTICLE 10

AUDIT OF MANAGER’S COST REIMBURSEMENTS

10.1 Audit Report.

10.1.1 Preparation of Audit Report.

For each year during the term of this Agreement, Owner shall have the right to
cause Owner’s auditors to prepare a written report (“Audit Report”) at Owner’s
expense, stating whether the statement of Manager’s Asset Management and
Disposition Fees or any costs incurred under Third-Party Contracts paid for by
Manager during such year was inaccurate in any respect, and if so, specifying
the inaccuracies and the effect of such inaccuracies on any amounts previously
paid to Manager.

10.1.2 Reconciliation Based on Audit Report.

If Owner has caused an Audit Report to be prepared, Owner will deliver a copy of
the Audit Report to Manager as soon as practicable after its completion. If any
Audit Report reflects any inaccuracies which reveal that Manager is entitled to
receive greater or lesser amounts from Owner, within thirty (30) days after
receipt of such Audit Report, Manager will pay Owner, or Owner will pay Manager,
as the case may be, on the first day of the next calendar month the amount
required to restore the parties to the position they would have been absent such
inaccuracies, excluding amounts under dispute.

10.1.3 Survival.

The obligations of this Article 10 shall survive the expiration or termination
of this Agreement.

ARTICLE 11

OWNER’S DUTIES

11.1 Designate Representative(s).

On the Effective Date of this Agreement, and as necessary from time to time
thereafter, Owner shall designate a representative or representatives with whom
Manager shall communicate, and provide notice as required under this Agreement,
regarding all issues pertaining to the Assets and Interests. Such
representative(s) shall have authority to act on behalf of Owner on any and all
matters requiring action hereunder with regard to the Assets and Interests.

 

12



--------------------------------------------------------------------------------

11.2 Furnish Asset Files, Information and Cooperation with Manager.

As of the Effective Date or as soon thereafter as may be practicable, Owner
shall provide to Manager one set of copies of all files in its possession
pertaining to the Assets (the “Asset Files”) not previously delivered to
Manager. Owner shall thereafter furnish Manager information required of Owner
and otherwise provide cooperation and assistance to Manager, to permit the
orderly performance of Manager’s duties under this Agreement.

11.3 Compensate Manager.

Owner shall timely compensate Manager for its services under this Agreement in
accordance with the provisions of this Agreement.

ARTICLE 12

REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 Representations and Warranties of Owner.

Owner represents and warrants as follows:

12.1.1 Owner is a duly formed Tennessee limited liability company and has all
power and authority required to execute, deliver and perform this Agreement.

12.1.2 Owner’s execution, delivery and performance of this Agreement have been
duly authorized by all necessary action.

12.1.3 This Agreement constitutes a legal, valid and binding agreement of Owner,
enforceable against Owner in accordance with its terms, except as limited by
bankruptcy, insolvency, receivership and similar laws affecting creditors’
rights from time to time in effect.

12.1.4 Owner hereby represents and warrants to Manager as follows:

(a) All services and the product thereof (written and oral) provided by Manager
to Owner in connection with this engagement are intended solely for the benefit
and use of Owner (and its directors, members, and attorney(s)) in connection
with the matters contemplated hereby;

(b) Owner will not use the product of Manager’s services for any other purpose,
or reproduce, disseminate, quote, or refer to such product or services at any
time, in any manner, or for any purpose, without the prior written or oral
consent of Manager, which consent shall not be unreasonably withheld;

 

13



--------------------------------------------------------------------------------

(c) Owner will not use the product of Manager’s services in any manner,
including in a proxy or offering circular, in connection with any untrue
statement of a material fact or in connection with the failure to state a
material fact necessary to make other statements not false or misleading; and

(d) All documents prepared by Owner incorporating or relying upon Manager’s
services or the product of Manager’s services will otherwise comply with all
applicable federal and state laws and regulations.

12.2 Representations, Warranties and Covenants of Manager.

12.2.1 Manager represents and warrants as follows:

(a) It has been duly organized, is an existing limited partnership in good
standing under the laws of the State of Delaware and has all power and authority
required to execute, deliver and perform this Agreement and has, or will obtain
if required, all the licenses necessary to carry on its business as now being
conducted and as contemplated by this Agreement;

(b) The execution, delivery and performance of this Agreement have been duly
authorized by all necessary partnership action of Manager;

(c) This Agreement constitutes a legal, valid and binding agreement of Manager,
enforceable against Manager in accordance with its terms, except as limited by
bankruptcy, insolvency, receivership and similar laws affecting creditors’
rights from time to time in effect;

(d) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby, nor the fulfillment of or compliance with
the terms and conditions of this Agreement conflicts with, or will result in a
breach of any of the terms, conditions or provisions of, any legal restriction
or any agreement or instrument to which Manager is now a party or by which it is
bound, or constitutes a default under any of the foregoing;

(e) There is no litigation pending or, to Manager’s knowledge, threatened,
which, if determined adversely to Manager, would adversely affect the
enforceability of this Agreement, or the ability of Manager to perform its
obligations hereunder in accordance with the terms hereof or which would have a
material adverse effect on the financial condition of Manager; and

(f) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by
Manager of or compliance by Manager with this Agreement, or the consummation of
the transactions contemplated by this Agreement, or, if required, such approval
has been, or prior to the Effective Date will be, obtained.

 

14



--------------------------------------------------------------------------------

ARTICLE 13

INDEMNIFICATION

13.1 Agreement to Indemnify.

(a) Owner agrees to indemnify and hold harmless Manager and its affiliates,
successors and assigns, and all of their respective officers, directors,
partners, shareholders, members, employees (including “contract” employees),
agents, and controlling persons (“Manager Indemnitees”), against any and all
costs, losses, liabilities, demands, actions, expenses (including reasonable
attorneys’ fees), judgments, fines, charges and amounts paid in settlement
actually and reasonably incurred (collectively, “Losses”) in connection with
claims asserted at any time against any Manager Indemnitee which result from or
are based upon Manager’s performance (or lack of performance) under this
Agreement, unless the Losses are caused directly by an act or omission of
Manager constituting gross negligence, or constituting an act of bad faith,
willful misfeasance or recklessness or a material breach of the representations
or warranties of Manager herein, in which event neither Manager nor any other
Manager Indemnitee will be indemnified for such Losses under this Agreement.

(b) Manager agrees to indemnify and hold harmless Owner, its members, and its
affiliates, successors and assigns, and all of their respective officers,
directors, partners, shareholders, members, managers, employees, agents and
controlling persons (“Owner Indemnitees”) against any and all Losses incurred in
connection with claims asserted at any time against any Owner Indemnitee which
result from or are based upon any material breach of Manager’s representations
and warranties contained in this Agreement, or that any Owner Indemnitee may
sustain as the result of an act or omission by Manager related to its duties
under this Agreement which constituted gross negligence or which constituted an
act of bad faith, willful misfeasance or recklessness or a material breach of
the representations and warranties of Manager herein.

13.2 Notice of Claims.

Upon receipt by any party entitled to indemnification under Section 13.1 (an
“Indemnified Party”) of a complaint, claim or other notice of any loss, claim,
damage or liability giving rise to a claim for indemnification under
Section 13.1 above, such Indemnified Party shall promptly notify the party
(either Owner or Manager) from whom indemnification is sought (the “Indemnifying
Party”), but failure to provide such notice shall not relieve the Indemnifying
Party from its duty to indemnify unless the Indemnifying Party is materially
prejudiced by such failure and had no actual knowledge of such complaint, claim
or other notice.

13.3 Litigation Expenses for Indemnified Claims.

The Indemnifying Party agrees that it will promptly pay, as incurred (or
reimburse if already paid), all reasonable legal fees and expenses, and other
reasonable out-of-pocket disbursements, paid by or on behalf of the Indemnified
Party in defending, preparing to defend, or investigating any actual or
threatened action or proceeding (including any inquiry or investigation) against
the Indemnifying Party, or appearing or preparing for appearance as a

 

15



--------------------------------------------------------------------------------

witness in any relevant proceeding (including any pretrial proceeding such as a
deposition); provided, however, that any such reimbursement by the Indemnifying
Party shall be repaid by the Indemnified Party if a final judgment (after all
appeals or the expiration of time to appeal) is entered against such Indemnified
Party finding that such Indemnified Party acted with gross negligence or willful
misconduct with regard to the matter in dispute; and provided further that the
Indemnifying Party shall not be required to make reimbursement or payment for
any settlement effected without its prior written consent, which consent shall
not be unreasonably withheld. The Indemnifying Party shall have the right to
participate, at its expense, in the investigation, defense and settlement of any
claim covered by this indemnification. The Indemnified Party shall have the
right to employ its own counsel in connection with all matters referred to in
this subparagraph, subject to the reasonable approval of the Indemnifying Party,
and such counsel shall have the right to take charge of such matter provided,
however, that the Indemnifying Party shall not be liable under this subparagraph
for the fees and expenses of more than one set of counsel for all indemnified
parties unless a conflict of interest exists between or among indemnified
parties.

The provisions of this Article herein are not in lieu of, but in addition to,
any other rights of any Indemnified Party or any obligation, which the
Indemnifying Party may otherwise have. Compliance by the Indemnifying Party with
Article 13 or 14 herein shall not relieve it from any liability it may otherwise
have.

13.4 Survival.

The obligations of this Article 13 shall survive the expiration or termination
of this Agreement.

ARTICLE 14

INSURANCE

14.1 Dishonesty Bond; Errors and Omissions.

Manager shall obtain and maintain at all times during the term of this Agreement
a dishonesty bond and an errors and omissions policy with responsible companies
with broad coverage of all officers and employees with respect to the Assets or
handling funds or money relating to the Assets. Any such dishonesty bond shall
insure and protect Manager, at a minimum, against losses, including, without
limitation, those arising from theft, embezzlement, fraud, or misplacement of
funds, money, or documents. The errors and omissions policy shall insure and
protect Manager against actual or alleged breach of duty, neglect, error,
misstatement, misleading statement or omission committed in the conduct of
Manager’s business. The minimum coverage under any such dishonesty bond shall be
at least equal to $2,500,000 and the protection against errors and omissions
shall be in the amount of at least $5,000,000. As soon as practicable after the
Effective Date, Manager shall cause to be delivered to Owner, a certificate of
insurance that provides that should the dishonesty bond or errors and omissions
policy be cancelled before their respective expiration dates, the insurer will
provide 30 days’ prior written notice to Owner. Owner shall be notified of all
material draws or claims against the dishonesty bond and errors and omissions
policy related to this Agreement.

 

16



--------------------------------------------------------------------------------

14.2 Liability and Other Insurance.

Manager shall obtain and maintain at all times during the Term of this Agreement
comprehensive general liability, automobile liability, workers’ compensation and
other insurance to protect the interests of Manager in connection with the
performance of this Agreement with such coverages and deductibles and in such
amounts as are commercially reasonable.

14.3 Issuer; Policy Terms; Notice of Cancellation.

The issuer, policy terms and forms, coverage including applicable deductibles,
with respect to all insurance required pursuant to this Article 14 shall be
satisfactory to Owner. Manager agrees to notify Owner in writing within five
(5) days of the notice of cancellation or termination of any such coverage.
Manager further agrees to notify Owner in writing within five (5) days of filing
a claim under such coverage.

14.4 Evidence of Insurance; Cost of Insurance.

Upon request by Owner, Manager shall provide to Owner copies of policies,
certificates of insurance or other proof evidencing its insurance coverage as
required under this Article 14.

ARTICLE 15

TERMINATION OF AGREEMENT; PROCEDURES UPON TERMINATION OR

EXPIRATION OF AGREEMENT

15.1 Optional Termination of Agreement With Cause.

15.1.1 Termination by Owner.

Owner may terminate this Agreement by written notice to Manager at any time
following the occurrence of a Manager Event of Default and the failure to cure
such Manager Event of Default within the grace periods provided pursuant to
Section 15.1.3 below. As used herein, the term “Manager Event of Default” shall
mean the occurrence of one or more of the following:

(a) the failure by Manager to pay monies when and as payment shall be required
pursuant to the terms of this Agreement;

(b) the failure by Manager to perform any of its non-monetary obligations in
accordance with this Agreement;

(c) proven fraud or willful misconduct on the part of, or criminal indictment
of, Manager;

 

17



--------------------------------------------------------------------------------

(d) a material breach by Manager of, or material misrepresentation by Manager in
connection with, this Agreement among (after expiration of any notice or grace
periods);

(e) the filing of a petition in bankruptcy or for an arrangement or for
reorganization pursuant to the Federal Bankruptcy Act or any similar law,
Federal or state by Manager, or the adjudication by decree of a court of
competent jurisdiction that Manager is a bankrupt, or is declared insolvent, or
if Manager shall make an assignment for the benefit of creditors, or shall admit
in writing its inability to pay its debts generally as they become due, or shall
consent to the appointment of a receiver or receivers of all or any part of its
property;

(f) the filing of a petition in bankruptcy against Manager or for reorganization
of a party to this Agreement pursuant to the Federal Bankruptcy Act or any
similar law, Federal or state, and if such petition shall not be discharged or
dismissed within sixty (60) days after the date on which such petition was
filed;

(g) the loss of any material license necessary for Manager to carry out its
obligations under this Agreement;

(h) Owner’s dissatisfaction with the performance of Manager, which
dissatisfaction continues for 90 days after Owner has notified Manager in
writing of its dissatisfaction with specificity and reasonable suggestions to
remedy the situation; provided that Owner has worked with Manager in good faith
to effectuate the suggested remedies; or

(i) Manager’s breach of the confidentiality provision set forth in Section 16.15
of this Agreement.

15.1.2 Termination by Manager.

Manager may terminate this Agreement at any time following the occurrence of an
Owner Event of Default and the failure to cure such Owner Event of Default
within the grace period provided pursuant to Section 15.1.3. As used herein, the
term “Owner Event of Default” shall mean the failure by Owner to pay monies to
Manager when and as payment shall be required pursuant to the terms of this
Agreement.

15.1.3 Notice of Default and Right to Cure.

In the event of the occurrence of a Manager Event of Default or an Owner Event
of Default, the non-defaulting party shall provide the other party (the
“Defaulting Party”) written notice setting forth the nature of such Event of
Default, and the Defaulting Party shall have (a) ten (10) days to cure a
monetary Event of Default or (b) thirty (30) days to cure a non-monetary Event
of Default other than pursuant to Section 15.1.1(h), for which no cure period,
other than as provided therein, shall be available; provided, however, that if
the nature of the alleged Event of Default is such that it cannot reasonably be
cured within thirty (30) days, the Defaulting Party may cure such Event of
Default by commencing in good faith to cure the default promptly after its
receipt of such written notice and prosecuting the cure of such default to
completion with diligence and continuity within a reasonable time thereafter,
but in any event within one hundred and eighty (180) days thereafter.

 

18



--------------------------------------------------------------------------------

15.1.4 Failure to Cure.

If the Defaulting Party fails to cure the Event of Default within the foregoing
time periods, the other party may terminate this Agreement by written notice,
which termination shall be effective upon receipt of the notice or upon the date
specified in the notice.

15.2 Optional Termination of Agreement Without Cause.

Either party may terminate this Agreement upon thirty (30) days’ written notice
to the other given at any time following the liquidation of all of the Assets
for cash or the sale of all of the interests in Owner or Manager.

15.3 Effect of Termination.

Upon the termination of this Agreement, Owner’s appointment of Manager shall
terminate, but the termination of this Agreement for any reason shall not affect
any right, obligation or liability that has accrued under this Agreement to the
date of termination. Upon a termination of this Agreement pursuant to
Section 15.1.1(h), Owner shall pay all fees and expenses payable to Manager that
have accrued through the date of termination within 90 days after such fees and
expenses have been determined.

15.4 Procedures upon Expiration or Termination.

15.4.1 Books and Records.

Upon the expiration or upon termination of this Agreement, Manager, as directed
by Owner, either will immediately deliver all documents, files, books, papers,
computer files and records and accounts relating to the Assets (the “Records”)
to the control of Owner or will hold the Records for up to a twelve (12) month
period until Owner directs Manager to deliver the Records. Manager may make and
maintain copies of the Records for its files.

15.4.2 Accounting.

Upon the expiration or upon termination of this Agreement, Manager shall
immediately account for and transmit to Owner all funds in the Operating Account
and all other bank accounts.

15.5 List of Prospects.

Upon the termination of this Agreement, Manager shall provide to Owner a list of
potential purchasers of the Assets with whom it has had substantive discussions
regarding an Asset (the “List of Prospects”) and as to which Manager will claim
Compensation under Section 9.2 above. If a Disposition of an Asset is contracted
for within the twelve (12) month period following termination of this Agreement
to any party on the List of Prospects, or to any affiliate (or, in the case of
an individual, a relative) of such party, Manager shall be entitled to receive a
Disposition Fee.

 

19



--------------------------------------------------------------------------------

15.6 Duty of Cooperation.

Upon the expiration or termination of this Agreement, the parties will cooperate
with each other to effect an efficient and smooth transition of responsibility
with respect to the Assets.

ARTICLE 16

MISCELLANEOUS PROVISIONS

16.1 Delegation of Duties of Manager to Subcontractors or Agents.

In the performance of its duties and obligations under this Agreement, Manager
(i) may act directly or through agents or attorneys, provided that Manager shall
be liable for the default or misconduct of such agents or attorneys; and
(ii) may consult with independent counsel and independent accountants to be
selected with reasonable care and employed by it, and Manager shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the advice or opinion of any such counsel or accountants and not contrary
to this Agreement.

16.2 Transactions With Manager and Affiliates.

In carrying out its duties under this Agreement, Manager may enter into
transactions or contracts with or otherwise deal with any of its affiliates,
including but not limited to Archon Residential Management, L.L.C. and Title
Network, Ltd.; provided, however, the terms of any such transactions or dealings
shall be in accordance with any directions received from Owner and the
transactions or dealings shall be on an arm’s-length basis and at market rates.
Additionally, Manager may provide those services set forth in Section 6.1 to
Owner, provided that such services shall be in accordance with any directions
received from Owner and the terms on which such services are provided shall be
on an arm’s-length basis and at market rates.

16.3 Assignment; Binding Effect.

Manager may not assign or transfer this Agreement or any rights or benefits
under this Agreement to any person or entity without the prior written approval
of Owner, which consent may be granted or withheld by Owner in its sole
discretion. For purposes of this provision, the sale or transfer of a
controlling interest in Manager shall constitute an assignment or transfer of
rights or benefits under this Agreement. All of the covenants, conditions and
obligations contained in this Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of Owner and Manager.

16.4 Notices.

All notices under this Agreement shall be in writing and shall be deemed duly
given only when delivered personally or by courier, or three (3) days after the
date mailed if sent by registered or certified mail, return receipt requested
and postage prepaid, and addressed to the parties at the following addresses:

 

20



--------------------------------------------------------------------------------

If to Owner to:

W2007 Grace I, LLC

c/o Whitehall Street Global Real Estate Limited Partnership 2007

100 Crescent Court, Suite 1000

Dallas, Texas 75201

Attention: Todd A. Williams

and if to Manager to:

Archon Group, L.P.

6011 Connection Drive

Irving, Texas 75039

Attention: General Counsel

Each party shall be responsible for notifying the other of any change of
address.

16.5 Severability.

If any provision of this Agreement shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected
thereby, and every provision of this Agreement shall remain in full force and
effect and enforceable to the fullest extent permitted by law.

16.6 Headings.

The headings appearing in this Agreement are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of any article or section of this Agreement.

16.7 Survival.

The covenants contained in this Agreement that, by their terms, require their
performance after the expiration or termination of this Agreement shall be
enforceable notwithstanding the expiration or other termination of this
Agreement.

16.8 Waiver.

Neither party’s waiver of the other’s breach of any term, covenant or condition
contained in this Agreement shall be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition in this Agreement.

16.9 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

21



--------------------------------------------------------------------------------

16.10 Governing Law; Attorneys’ Fees.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflict of laws provisions of such
laws. The prevailing party in any litigation brought to enforce this Agreement
shall be entitled to reasonable attorneys’ fees and costs.

16.11 Entire Agreement; Modification.

This Agreement, together with Attachments, constitutes the entire agreement
between the parties. There are no promises or other agreements, oral or written,
express or implied, between them other than as set forth in this Agreement. No
change or modification of, or waiver under, this Agreement shall be valid unless
it is in writing and signed by duly authorized representatives of Owner and
Manager.

16.12 No Partnership Intended.

Nothing in this Agreement shall be deemed or construed to create a
co-partnership or joint venture between the parties hereto and the services of
Manager shall be rendered as an independent contractor and not as an agent for
Owner.

16.13 List of Attachments and Exhibits.

The following Attachments and Exhibits are attached to this Agreement and made a
part hereof:

Attachment 1 Assets

Attachment 2 Monthly Reporting Requirements

16.14 Arbitration.

The parties hereby agree to submit all controversies, claims and matters of
difference to arbitration in the State of New York according to the rules and
practices of The American Arbitration Association from time to time in force.
This submission and agreement to arbitrate shall be specifically enforceable.
Without limiting the generality of the foregoing, the following shall be
considered controversies for this purpose:

(a) All questions relating to the breach of any obligation, warranty,
representation, covenant or agreement hereunder or under any Attachment hereto
and all questions relating to the construction and interpretation thereof;

(b) All questions relating to representations, negotiations and other
proceedings leading to the execution hereof and all modifications of this
Agreement of every nature and description;

(c) Failure of any party to deny or reject a claim or demand of another party;

 

22



--------------------------------------------------------------------------------

(d) All questions as to whether the right to arbitrate any questions exists or
as to the existence of an agreement to arbitrate; and

(e) All issues raised by any subsequent alleged amendment hereto, whether
written or oral, unless such amendment expressly cancels this arbitration
provision in writing signed by all affected parties hereto.

The parties may agree on a retired judge as sole arbitrator. In the absence of
such agreement, there shall be three (3) arbitrators, selected in accordance
with the rules of The American Arbitration Association: one (1) attorney and/or
retired judge, one (1) expert in real estate development, and one (1) certified
public accountant. A decision agreed on by two (2) of the arbitrators shall be
the decision of the arbitration panel; provided, however, that in the case of
monetary damages, if there is no agreement of two arbitrators as to the amount
of the award, then the average of the two amounts that are closest to each other
shall be the final award of the arbitration panel for the purpose of this
Agreement. The parties agree to abide by all awards rendered in such
proceedings. Any award shall include costs and reasonable attorneys’ fees to the
successful party. Such awards shall be final and binding on all parties. There
shall be no appeal therefrom other than for fraud or misconduct. All awards may
be filed with the clerk of one or more courts, State or Federal, having
jurisdiction over the party against whom such an award is rendered or its
property as a basis of judgment and of the issuance of execution for its
collection. Nothing in this Agreement and/or the exhibits hereto shall be deemed
to prevent the arbitration panel from exercising authority to permit exercise by
a party of its legal and/or equitable remedies including right of offset and
specific performance. Nothing in this Agreement or any exhibit hereto is
intended to be or to be construed as a waiver of a party’s right to any remedy
that may not be enforced by means of arbitration, including, without limitation,
the rights of set off, injunctive relief and specific performance.

16.15 Confidentiality.

Manager agrees not to disclose or permit the disclosure of any of the terms of
this Agreement or any information relating to the assets or business of Owner,
provided that such disclosure may be made (a) to any person who is an officer,
director or employee of Manager or counsel to or accountants thereto solely for
their use and on a need-to-know basis, (b) with the prior written consent of
Owner, (c) pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official or (d) to any lender providing financing
to Owner. In the event that Manager shall receive a request to disclose any of
the terms of this Agreement under a subpoena or order, Manager shall
(i) promptly notify Owner, (ii) consult with Owner on the advisability of taking
steps to resist or narrow such request and (iii) if disclosure is required or
deemed advisable, cooperate with Owner in any attempt it may make to obtain an
order or other assurance that confidential treatment will be accorded those
terms of this Agreement that are disclosed.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this instrument to be signed on its
behalf by its duly authorized agent.

 

W2007 Grace I, LLC By: /s/ Todd Giannoble Name:  Todd Giannoble Title: Vice
President Archon Group, L.P. By: /s/ Ron K. Barger Name:  Ron K. Barger Title:
Vice President



--------------------------------------------------------------------------------

ATTACHMENT 1

ASSETS (as of 2/14/08)

 

Hotel Name

  

Address

  

City

   State    ZIP Hampton Inn—Albany, NY    10 Ulenski Drive    Albany    NY   
12205 Hampton Inn—Cleveland, OH    29690 Detroit Rd    Westlake    OH    44145
Hampton Inn—College Station, TX    320 Texas Ave South    College Station    TX
   77840 Hampton Inn—Columbus, GA    5585 Whitesville Rd    Columbus    GA   
31904 Hampton Inn—Ann Arbor, MI    925 Victors Way    Ann Arbor    MI    48108
Hampton Inn—Chicago (Gurnee), IL    5550 Grand Ave    Gurnee    IL    60031
Residence Inn—Minneapolis, MN    3040 Eagandale Rd    Eagan    MN    55121
Residence Inn—Tinton Falls, NJ    90 Park Rd    Tinton Falls    NJ    07724
Hampton Inn—Milford, CT    129 Plains Rd    Milford    CT    06460 Hampton
Inn—Meriden, CT    10 Bee Street    Meriden    CT    06450 Hampton Inn—Beckley,
WV    110 Harper Park Dr    Beckley    WV    25801 Holiday Inn—Bluefield, WV   
3350 Big Laurel Hwy    Bluefield    WV    24701 Hampton Inn—Gastonia, NC    1859
Remount Rd    Gastonia    NC    28054 Hampton Inn—Morgantown, WV    1053 Van
Voorhis Rd    Morgantown    WV    26505 Holiday Inn—Oak Hill, WV    340 Oyler
Ave    Oak Hill    WV    25901 Hampton Inn—Chicago (Naperville), IL    1087
Diehl Rd    Naperville    IL    60563 Hampton Inn—State College, PA    1101 East
College Ave    State College    PA    16801 Comfort Inn—Rutland, VT    19 Allen
Street    Rutland    VT    05701 Hampton Inn—Scranton, PA    Montage Mt Rd &
Davis St    Scranton    PA    18507 Residence Inn—Omaha, NE    6990 Dodge Street
   Omaha    NE    68132 Hampton Inn—Fayetteville, NC    1922 Cedar Creek Rd   
Fayetteville    NC    28301 Hampton Inn—Indianapolis, IN    6817 East 82nd
Street    Indianapolis    IN    46250 Holiday Inn—Charleston, SC    250 Johnnie
Dodds Blvd    Mt. Pleasant    SC    29464 Comfort Inn—Jacksonville Beach, FL   
1515 North First Street    Jacksonville Beach    FL    32250 Hampton Inn—Austin,
TX    7619 IH-35 North    Austin    TX    78752 Hampton Inn—Knoxville, TN    148
International Dr    Alcoa    TN    37701 Hampton Inn—Baltimore, MD    6617 Gov.
Ritchie Hwy    Glen Burnie    MD    21061 Hampton Inn—Detroit (Northville), MI
   20600 Haggerty Rd    Northville    MI    48167 Homewood Suites—Hartford, CT
   65 Ella Grasso Turnpike    Windsor Locks    CT    06096 Hampton
Inn—Chattanooga, TN    7013 Shallowford Rd    Chattanooga    TN    37421
Homewood Suites—San Antonio, TX    4323 Spectrum One    San Antonio    TX   
78230 Residence Inn—Burlington, VT    35 Hurricane Lane    Williston    VT   
05495

 

2



--------------------------------------------------------------------------------

Homewood Suites—Phoenix , AZ 2001 East Highland Ave Phoenix AZ 85026 Residence
Inn—Colorado Springs, CO 3880 N. Academy Blvd Colorado Springs CO 80917
Residence Inn—Oklahoma City, OK 4361 West Reno Ave Oklahoma City OK 73107
Residence Inn—Tucson, AZ 6477 E. Speedway Blvd Tucson AZ 85710 Hampton
Inn—Norfolk, VA 8501 Hampton Blvd Norfolk VA 23505 Hampton Inn—Pickwick, TN 90
Old South Road Pickwick Dam TN 38365 Hampton Inn—Kansas City, KS 10591 Metcalf
Frontage Rd Overland Park KS 66212 Hampton Inn—Dallas, TX 4555 Beltway Addison
TX 75001 Hampton Inn—Birmingham, AL 2731 US Highway 280 Birmingham AL 35223
Hampton Inn—Charleston, SC 4701 Saul White Blvd North Charleston SC 29418
Hampton Inn—Colorado Springs, CO 7245 Commerce Center Dr Colorado Springs CO
80919 Hampton Inn—Columbia, SC 1094 Chris Dr West Columbia SC 29169 Hampton
Inn—Detroit (Madison Heights), MI 32420 Stephenson Hwy Madison Heights MI 48071
Hampton Inn—Columbus, OH 3920 Tuller Rd Dublin OH 43017 Hampton Inn—Kansas City,
MO 11212 North Newark Cr Kansas City MO 64153 Hampton Inn—Memphis, TN 5320
Poplar Ave Memphis TN 38119 Hampton Inn—Nashville (Briley), TN 2350 Elm Hill
Pike Nashville TN 37214 Hampton Inn—St. Louis 2454 Old Dorsett Rd Maryland
Heights MO 63043 Homewood Suites—Memphis, TN 7855 Wolf River Blvd Germantown TN
38138 Homewood Suites—Augusta, GA 1049 Stevens Creek Rd Augusta GA 30907
Residence Inn—Princeton, NJ 4225 Route 1 Princeton NJ 08543 Hyatt
Place—Cincinnati (Blue Ash), OH 11435 Reed Hartman Hwy Blue Ash OH 45241 Hyatt
Place—Cincinnati (Forest Park), OH 12001 Chase Plaza Dr Forest Park OH 45240
Hyatt Place—Columbus, OH 7490 Vantage Dr Columbus OH 43235 Hyatt
Place—Flagstaff, AZ 2455 South Beulah Rd Flagstaff AZ 86001 Hyatt
Place—Indianapolis, IN 9104 Keystone Crossing Indianapolis IN 46240 Hyatt
Place—Miami (Airport), FL 3655 NW 82nd Ave Miami FL 33166 Hyatt Place—Kansas
City, KS 6801 West 112th St Overland Park KS 66211 Hyatt Place—Richmond, VA 4100
Cox Glen Allen VA 23060 Hyatt Place—Tampa, FL 4811 West Main St Tampa FL 33607
Hampton Inn—San Antonio, TX 414 Bowie St San Antonio TX 78205 Homewood
Suites—Cincinnati, OH 2670 East Kemper Rd Sharonville OH 45241 Residence
Inn—Boise, ID 1401 Lusk Street Boise ID 83706 Residence Inn—Portland, OR 1710 NE
Multnomah St Portland OR 97232 Residence Inn—Somers Point, NJ 900 Mays Landing
Rd Somers Point NJ 08244 Hyatt Place—Albuquerque, NM 6901 Arvada North East
Albuquerque NM 87110

 

3



--------------------------------------------------------------------------------

Hyatt Place—Baltimore, MD 940 International Dr Linthicum Heights MD 21090 Hyatt
Place—Baton Rouge, LA 6080 Bluebonnet Blvd Baton Rouge LA 70809 Hyatt
Place—Birmingham, AL 2980 John Hawkins Pkwy Birmingham AL 35244 Hyatt Place—Las
Vegas, NV 4520 Paradise Rd Las Vegas NV 89109 Hyatt Place—Memphis, TN 7905
Giacosa Place Memphis TN 38133 Hyatt Place—Miami (Kendall), FL 11520 SW 88th St
Miami FL 33176 Hyatt Place—Minneapolis, MN 7800 International Dr Bloomington MN
55425 Hyatt Place—Nashville, TN 650 Bakers Bridge Ave Franklin TN 37067 Homewood
Suites—Seattle, WA 206 Western Ave West Seattle WA 98119 Homewood
Suites—Chicago, IL 40 East Grand Ave Chicago IL 60611 Homewood Suites—Orlando,
FL 8745 International Dr Orlando FL 32819 Courtyard—Houston, TX 12041 Katy
Freeway Houston TX 77079 Courtyard—Tallahassee, FL 1972 Raymond Diehl Rd
Tallahassee FL 32308 Residence Inn—Tampa (Sabal Park), FL 9719 Princess Palm Ave
Tampa FL 33619 Courtyard—Gainesville, FL 3700 SW 42nd Street Gainesville FL
32608 Residence Inn—Tallahassee, FL 1880 Raymond Diehl Rd Tallahassee FL 32308
Residence Inn—Knoxville, TN 215 Langley Place Knoxville TN 37922
Courtyard—Asheville, NC One Buckstone Pl Asheville NC 28805 Residence
Inn—Chattanooga, TN 215 Chestnut St Chattanooga TN 37402 Courtyard—Athens, GA
166 North Finley St Athens GA 30601 Residence Inn—Savannah, GA 5710 White Bluff
Rd Savannah GA 31405 Hampton Inn—Boca Raton, FL 1455 Yamato Rd Boca Raton FL
33431 Hampton Inn & Suites—Palm Beach (Boynton Beach), FL 1475 West Gateway
Hospitality Blvd Boynton Beach FL 33426 Hampton Inn—Ft 660 West Hillsboro Blvd
Deerfield Beach FL 33441 Hampton Inn—Palm Beach Gardens, FL 4001 RCA Blvd Palm
Beach Gardens FL 33410 Hampton Inn—West Palm Beach, FL 2025 Vista Pkwy West Palm
Beach FL 33411 Courtyard—Dalton, GA 785 College Drive Dalton GA 30720 Hilton
Garden Inn—Louisville, KY 1530 Alliant Ave Louisville KY 40299 Residence
Inn—Macon, GA 3900 Sheraton Drive Macon GA 31210 SpringHill Suites—Asheville, NC
2 Buckstone Place Asheville NC 28805 Courtyard—Knoxville, TN 216 Langley Place
Knoxville TN 37922 Courtyard—Mobile, AL 1000 West I-65 Service Rd Mobile AL
36609 Hilton Garden Inn—Ft Myers, FL 12600 University Dr Ft Myers FL 33907
Residence Inn—Jacksonville, FL 1310 Airport Rd Jacksonville FL 32218
Courtyard—Bowling Green, KY 1010 Wilkinson Trace Bowling Green KY 42104
Courtyard—Jacksonville, FL 14668 Duval Rd Jacksonville FL 32218 Hampton
Inn—Orlando, FL 8900 Universal Blvd Orlando FL 32819

 

4



--------------------------------------------------------------------------------

Residence Inn—Sarasota, FL 1040 University Pkwy Sarasota FL 34234
Courtyard—Sarasota, FL 850 University Pkwy Sarasota FL 34234 Residence Inn—Ft
2960 Colonial Blvd Ft Myers FL 33912 Hampton Inn & Suites—Nashville (Franklin),
TN 7141 South Springs Dr Franklin TN 37064 Hampton Inn—Urbana, IL 1200 West
University Urbana IL 61801 Hampton Inn—East Lansing, MI 2500 Coolidge Rd East
Lansing MI 48823 Hampton Inn—Grand Rapids, MI 500 Center Dr Grand Rapids MI
49544 SpringHill Suites—Grand Rapids, MI 450 Center Dr Grand Rapids MI 49544
Hampton Inn—Boston, MA 59 Newbury St Peabody MA 01960 Homewood Suites—Boston, MA
57 Newbury St Peabody MA 01960 Courtyard—San Diego, CA 5835 Owens Ave Carlsbad
CA 92008 SpringHill Suites—Sarasota, FL 1020 University Pkwy Sarasota FL 34234
TownePlace Suites—Savannah, GA 11309 Abercon Street Savannah GA 31419
Courtyard—Orlando, FL 1750 Pembrook Drive Orlando FL 32810 Residence Inn
(North-I75)—Tampa, FL 13420 North Telecom Pkwy Tampa FL 33637 Residence
Inn—Mobile, AL 950 West I-65 Service Rd S. Mobile AL 36609 Embassy
Suites—Orlando, FL 8250 Jamaican Court Orlando FL 32319 Fairfield Inn &
Suites—Atlanta, GA 2450 Paces Ferry Rd Atlanta GA 30339 SpringHill
Suites—Houston, TX 7922 Mosley Rd Houston TX 77061 SpringHill Suites—San
Antonio, TX 3636 NW Loop 410 San Antonio TX 78201 Courtyard—Lexington, KY 1951
Pleasant Ridge Dr Lexington KY 40509 Courtyard—Louisville, KY 100 South Second
St Louisville KY 40202 SpringHill Suites—Lexington, KY 863 South Broadway
Lexington KY 40504 Hilton Garden Inn—Albuquerque, NM 1771 Rio Rancho Blvd Rio
Rancho NM 87124 Hilton Garden Inn—Austin, TX 2310 North IH 35 Round Rock TX
78681 SpringHill Suites—Austin, TX 2960 Hoppe Round Rock TX 78681 Residence
Inn—Lexington, KY 2688 Pink Pigeon Pkwy Lexington KY 40509 Courtyard—Chicago, IL
370 N IL Route 83 Elmhurst IL 60126 Residence Inn—San Diego, CA 12011 Scripps
Highland Drive San Diego CA 92131 SpringHill Suites—San Diego, CA 12032 Scripps
Highland Drive San Diego CA 92131 Residence Inn—Los Angeles, CA 2135 East El
Segundo Blvd El Segundo CA 90245 Courtyard—Dallas, TX 2150 Market Center Blvd
Dallas TX 75207

Fairfield Inn & Suites—Dallas, TX

Courtyard – Reno, NV

2110 Market Center Blvd

6855 S. Virginia St

Dallas

Reno

TX


NV

75207


89511

 

5



--------------------------------------------------------------------------------

ATTACHMENT 2

MONTHLY REPORTING PACKAGE

I. Entity Level

Executive Summary

Disposition/Foreclosure Summary

Financing Summary

Interest Rate Cap Summary

Balance Sheet

Income Statement

Statement of Members’ Equity

Statement of Cash Flows

II. Asset Level

Roll-forward of Real Estate Book Basis

Gain on Sale Reconciliation

 

6